217 S.W.3d 687 (2007)
Rusty Allen BLACK, Appellant,
v.
STATE of Texas, Appellee.
No. 11-06-00273-CR.
Court of Appeals of Texas, Eastland.
February 8, 2007.
Lisa Pence, Stephenville, for appellant.
John Terrill, District Attorney, Stephenville, for appellee.
Panel consists of WRIGHT, C.J., McCALL, J., and STRANGE, J.


*688 OPINION
PER CURIAM.
Rusty Allen Black entered a plea of guilty to injury to a child. The jury convicted him of the offense and assessed his punishment at confinement for ten years. We affirm.
Appellant's court-appointed counsel has filed a motion to withdraw. The motion is supported by a brief in which counsel professionally and conscientiously examines the record and applicable law and states that she has concluded that the appeal is frivolous. Counsel has provided appellant with a copy of the brief and advised appellant of his right to review the record and file a response to counsel's brief. A response has not been filed. Court-appointed counsel has complied with the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim.App.1991); High v. State, 573 S.W.2d 807 (Tex.Crim.App.1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App.1974); Gainous v. State, 436 S.W.2d 137 (Tex.Crim. App.1969); Eaden v. State, 161 S.W.3d 173 (Tex.App.-Eastland 2005, no pet.).
Following the procedures outlined in Anders, we have independently reviewed the record, and we agree that the appeal is without merit. We note that counsel has the responsibility to advise appellant that he may file a petition for discretionary review by the Texas Court of Criminal Appeals. Ex parte Owens, 206 S.W.3d 670 (Tex.Crim.App.2006). Likewise, this court advises appellant that he may file a petition for discretionary review pursuant to TEX.R.APP. P. 66.
The motion to withdraw is granted, and the judgment is affirmed.